                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

VERONICA LOCKE,
        Plaintiff,

      v.                                      CASE NO. 20-CV-515

MAXIMUS, INC.                                 JURY TRIAL DEMANDED
         Defendant.


                                   COMPLAINT


                          PRELIMINARY STATEMENT

      1.      Plaintiff Veronica Locke brings this action against her former

employer, Maximus, Inc. (“Maximus”), for unpaid overtime compensation under the

Fair Labor Standards Act (“FLSA”) and Wisconsin wage and hour laws; unpaid

agreed-upon wages under Wisconsin wage and hour laws; and retaliation under the

FLSA. At times since March 31, 2017, Plaintiff Locke worked as an hourly case

manager in the Business Services Department of Maximus’ Milwaukee office.

During that time, Maximus suffered or permitted Plaintiff Locke to work in excess

of forty hours in a workweek without overtime compensation in violation of the

FLSA and Wisconsin wage and hour laws. Similarly, Maximus failed to pay

Plaintiff Locke for all hours worked at her agreed-upon wage in violation of

Wisconsin wage and hour laws. When Ms. Locke formally complained of performing

work without overtime and agree-upon wage compensation, Maximus retaliated

against Ms. Locke by terminating her employment.




           Case 2:20-cv-00515-LA Filed 03/31/20 Page 1 of 12 Document 1
      2.      Maximus contracts with state, federal, and local governments to

provide communities with health and human services programs.

      3.      Plaintiff Locke brings this action pursuant to the FLSA for the purpose

of obtaining relief for unpaid overtime compensation, back pay, front pay, liquidated

damages, compensatory damages, punitive damages, prejudgment interest, post

judgment interest, attorneys’ fees, costs, and/or any such other relief the Court may

deem appropriate. Plaintiff Locke also brings this action pursuant under

Wisconsin’s wage and hour laws for unpaid overtime compensation, unpaid agreed-

upon wages, civil penalties, costs, attorneys’ fees, declaratory and/or injunctive

relief, and/or any such other relief the Court may deem appropriate.

                          JURISDICTION AND VENUE

      4.      This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

      5.      The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

      6.      Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of

the events or omissions giving rise to the claim occurred within the district and

Defendant Maximus has substantial and systematic contacts in this district.




           Case 2:20-cv-00515-LA Filed 03/31/20 Page 2 of 12 Document 1
                                      PARTIES

      7.       Defendant Maximus is a foreign business corporation with a principal

office located in Reston, Virginia. Maximus’s registered agent for service of process

in the State of Wisconsin is Corporation Service Company located in Madison,

Wisconsin.

      8.       Plaintiff Veronica Locke is an adult resident of Milwaukee County in

the State of Wisconsin. Plaintiff Locke is a former employee of Maximus who

worked as an hourly case manager between approximately April 1, 2018 and July

19, 2019.

                             GENERAL ALLEGATIONS

      1.       Maximus contracts with state, federal, and local governments to

provide communities with health and human services programs. Maximus has over

30,000 employees and $2.4 billion in annual revenue.

      2.       At all times relevant to this matter, Maximus has had annual gross

sales volume in excess of $500,000.00 and more than two employees engaged

handling or otherwise working on materials that have moved in interstate

commerce.

      3.       Plaintiff Locke worked as a Case Manager in the Business Services

Department of Maximus’ Milwaukee office between approximately April 1, 2018 and

July 19, 2019.

      4.       Plaintiff Locke’s duties while employed by Maximus included, but were

not limited to, assisting potential recipients of health and human services program




            Case 2:20-cv-00515-LA Filed 03/31/20 Page 3 of 12 Document 1
benefits to meet program eligibility requirements, maintaining case notes for

benefits recipient contact and progress toward program goals, monitoring

performance goals and state-regulated benchmarks for such programs, and

communicating with other Maximus employees to ensure outreach and

engagements efforts met recipient needs.

      5.      Maximus agreed to pay Plaintiff Locke an hourly rate of $21.14 in

exchange for her work at the start of her employment. Maximus agreed to raise

Plaintiff Locke’s hourly rate of pay to $21.51 in January 2019.

      6.      During her employment at Maximus, Plaintiff Locke was required to

report to Maximus’ Operations Manager, Kathleen Crape, regarding her job duties

and hours of work.

      7.      During her employment at Maximus, Plaintiff Locke was generally

scheduled to work between 8 a.m. and 4:30 p.m. from Monday through Friday with

an unpaid, 30-minute meal period each day.

      8.      However, Maximus regularly suffered and/or permitted Plaintiff Locke

to her job duties in excess of her regular schedule – including working through meal

periods and outside of her regular work hours – without compensation for these

additional hours worked.

      9.      Plaintiff Locke regularly performed additional work for Maximus at

the direction and request of Maximus’ Operations Manager, Kathleen Crape.

      10.     While Plaintiff Locke reported working through meal periods and

outside of her regular work hours to Ms. Crape, Ms. Crape instructed Plaintiff




           Case 2:20-cv-00515-LA Filed 03/31/20 Page 4 of 12 Document 1
Locke that she could not report those hours for timekeeping purposes because she

did not have pre-approval to work overtime hours.

      11.    As a result of the foregoing, Maximus regularly suffered or permitted

Plaintiff Locke to work in excess of forty hours in a given workweek between April

1, 2018 and July 19, 2019 without receiving overtime compensation in violation of

the FLSA and Wisconsin wage and hour laws and/or agreed-upon wage

compensation in violation of Wisconsin wage and hour laws.

      12.    Maximus failed to maintain accurate records of the hours worked by

Plaintiff Locke at all times between April 1, 2018 and July 1, 2019.

      13.    Maximus’ conduct, as alleged herein, was willful, dilatory, and unjust

and in bad faith and has caused significant damages to Plaintiff Locke, including

the loss of earned overtime and agreed upon wages, in violation of the FLSA and/or

Wisconsin law.

                          FIRST CLAIM FOR RELIEF
                 Violations of the FLSA’s Overtime Provisions

      14.    Plaintiff Locke reasserts and incorporates by reference all preceding

paragraphs as if restated herein.

      15.    Since March 31, 2017, Plaintiff Locke has been entitled to the rights,

protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et. seq.

      16.    Since March 31, 2017, Maximus has been and continues to be an

enterprise engaged in commerce within the meaning of 29 U.S.C. § 203(s)(1).

      17.    Since March 31, 2017, Plaintiff Locke has been an employee within the

meaning of 29 U.S.C. § 203(e).




         Case 2:20-cv-00515-LA Filed 03/31/20 Page 5 of 12 Document 1
      18.    Since March 31, 2017, Maximus has been an employer of Plaintiff

Locke as provided under 29 U.S.C. § 203(d).

      19.    Since March 31, 2017, Maximus has violated the FLSA by failing to

pay overtime compensation due to Plaintiff Locke for each hour worked in excess of

forty hours in any given workweek.

      20.    Maximus’s failure to properly compensate Plaintiff Locke and failure

to properly record all compensable work time was willfully perpetrated and Plaintiff

Locke is therefore entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid overtime premium pay described above pursuant to

29 U.S.C. § 216(b).

      21.    Alternatively, should the Court find that Maximus did not act willfully

in failing to pay overtime premium wages, Plaintiff Locke is entitled to an award of

pre- and post-judgment interest at the applicable legal rate.

      22.    Pursuant to FLSA, 29 U.S.C. §216(b), Plaintiff Locke is entitled to

recover attorneys’ fees and costs incurred in this action.

                      SECOND CLAIM FOR RELIEF
Violations of Wisconsin Law’s Agreed-Upon and Overtime Wage Provisions

      23.    Plaintiff Locke re-alleges and incorporates by reference all preceding

paragraphs as if restated herein.

      24.    Since March 31, 2018, Plaintiff Locke was an employee within the

meaning of Wis. Stat. §§ 109.01 et seq.

      25.    Since March 31, 2018, Plaintiff Locke was an employee within the

meaning of Wis. Stat. §§ 103.001 et seq.




         Case 2:20-cv-00515-LA Filed 03/31/20 Page 6 of 12 Document 1
      26.    Since March 31, 2018, Plaintiff Locke was an employee within the

meaning of Wis. Stat. §§ 104.001 et seq.

      27.    Since March 31, 2018, Plaintiff Locke was an employee within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      28.    Since March 31, 2018, Plaintiff Locke was an employee within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      29.    Since March 31, 2018, Maximus was an employer within the meaning

of Wis. Stat. §§ 109.01 et seq.

      30.    Since March 31, 2018, Maximus was an employer within the meaning

of Wis. Stat. §§ 103.001 et seq.

      31.    Since March 31, 2018, Maximus was an employer within the meaning

of Wis. Stat. §§ 104.001 et seq.

      32.    Since March 31, 2018, Maximus was an employer within the meaning

of Wis. Admin. Code §§ DWD 272.001 et seq.

      33.    Since March 31, 2018, Maximus was an employer within the meaning

of Wis. Admin. Code §§ DWD 274.01 et seq.

      34.    Since March 31, 2018, Maximus employed Plaintiff Locke within the

meaning of Wis. Stat. §§ 109.01 et seq.

      35.    Since March 31, 2018, Maximus employed Plaintiff Locke within the

meaning of Wis. Stat. §§ 103.001 et seq.

      36.    Since March 31, 2018, Maximus employed Plaintiff Locke within the

meaning of Wis. Stat. §§ 104.001 et seq.




         Case 2:20-cv-00515-LA Filed 03/31/20 Page 7 of 12 Document 1
      37.    Since March 31, 2018, Maximus employed Plaintiff Locke within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      38.    Since March 31, 2018, Maximus employed Plaintiff Locke within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      39.    Since March 31, 2018, Plaintiff Locke regularly performed activities

that were an integral and indispensable part of her principal activities without

receiving compensation for the time spent performing these activities – including

hours spent working in excess of forty hours per workweek – at her agreed-upon

wage rates or the mandated overtime premium rates.

      40.    Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      41.    The foregoing conduct, as alleged above, constitutes willful, unjust, and

dilatory violations of Wisconsin’s law requiring the payment of overtime and/or

agreed upon wages.

      42.    As set forth above, Plaintiff Locke has sustained losses in her

compensation as a proximate result of Maximus’s violations. Accordingly, Plaintiff

Locke seeks damages in the amount of her respective unpaid agreed-upon wages

and overtime compensation, civil penalties, attorneys’ fees and costs, and such other

legal and equitable relief as the Court deems just and proper.

      43.    Under Wis. Stat. §109.11, Plaintiff Locke is entitled to recovery of civil

penalties due to Maximus’ violations described herein.




         Case 2:20-cv-00515-LA Filed 03/31/20 Page 8 of 12 Document 1
      44.    Plaintiff Locke is entitled to recover her attorneys’ fees and costs

incurred in this matter to be paid by Maximus.

                        THIRD CLAIM FOR RELIEF
 Violations of the Fair Labor Standards Act – Anti-Retaliation Provisions

      45.    Plaintiff Locke reasserts and incorporates by reference all previous

paragraphs as if they were set forth herein.

      46.    On or around June 23, 2019, Plaintiff Locke made a complaint to

Maximus’s human resources generalist, Courtney Glover, that alleged, in part, that

she had been required to work outside of normal business hours on her work for

Maximus as well as on work performed for Ms. Crapes’ individual business.

      47.    Shortly after filing her complaint, a representative of Maximus’ human

capital department, Melissa Janowski, contacted Plaintiff Locke and requested

additional information regarding her complaints.

      48.    Maximus conducted an investigation that resulted in Ms. Crape being

placed on administrative leave and ultimately terminated.

      49.    On July 16, 2019, Melissa Janowski and Courtney Glover of Maximus

met with Plaintiff Locke and informed Plaintiff Locke that her position with

Maximus was being terminated effective July 19, 2019.

      50.    Prior to complaining about being required to perform work without

compensation in June 2019, Maximus had informed Plaintiff Locke that she would

be retained in a new, full-time position after the expiration of the project that she

was working on at the time of her termination.




         Case 2:20-cv-00515-LA Filed 03/31/20 Page 9 of 12 Document 1
          51.   On July 17, 2019, Plaintiff Locke again complained of being required to

work without compensation and retaliatory actions by Maximus.

          52.   At the time of Plaintiff Locke’s termination, Maximus – including Ms.

Janowski and Ms. Glover – were aware that Plaintiff Locke had filed a complaint

alleging, in part, that Plaintiff Locke had been required to perform work without

compensation by Ms. Crape.

          53.   Plaintiff Locke’s June and July 2019 complaints to Maximus constitute

protected activity under the FLSA.

          54.   Maximus’s actions in terminating Plaintiff Locke for complaining

about being required to work without compensation and then about retaliation for

making such complaints constitutes an unlawful act of retaliation in violation of the

FLSA.

          55.   Plaintiff Locke has suffered economic damages in the loss of wages –

including back pay, front pay, and vacation pay – due to Maximus’s unlawful

suspension and termination of his employment.

          56.   Plaintiff Locke has suffered emotional distress arising out of his

termination and loss of income.

                                REQUEST FOR RELIEF

          WHEREFORE, it is respectfully prayed that this Court grant the following

relief:

           a) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28
              U.S.C. §§2201-2202, declaring Maximus’s actions as described in the
              Complaint as unlawful and in violation of the FLSA, Wisconsin law, and
              their applicable regulations;




            Case 2:20-cv-00515-LA Filed 03/31/20 Page 10 of 12 Document 1
       b) An Order finding that Maximus violated the FLSA and Wisconsin wage
          and hour laws;

       c) An Order finding that these violations are willful, dilatory, and/or
          unjust;

       d) Judgment against Maximus in the amount equal to Plaintiff Locke’s
          unpaid wages at the applicable agreed-upon wage and overtime
          premium rates;

       e) An award in the amount of all liquidated damages and civil penalties as
          provided under Wisconsin Law and the FLSA;

       f) Judgment against Maximus in the amount equal to Plaintiff Locke’s lost
           wages since her termination in back pay, front pay, and unpaid vacation
           pay;

       g) An award of compensatory damages to Plaintiff Locke in an amount
          that a jury deems just and reasonable for Maximus’s violations of 29
          U.S.C. § 215(a)(3);

       h) An award of punitive damages to Plaintiff Locke in an amount that a
          jury deems just and reasonable for Maximus’s violations of 29 U.S.C.
          § 215(a)(3);

       i) An award in the amount of all costs and attorneys’ fees incurred in
          prosecuting these claims as well as pre-judgment and post-judgement
          interest; and

       j) Such further relief as the Court deems just and equitable.

                         DEMAND FOR JURY TRIAL

       Plaintiff Locke demands a trial by jury pursuant to FED. R. CIV. P. 38(b).


Dated this 31st day of March 2020.

                                      Respectfully submitted,

                                      HAWKS QUINDEL S.C.
                                      Attorneys for Plaintiffs




        Case 2:20-cv-00515-LA Filed 03/31/20 Page 11 of 12 Document 1
                        By: s/ Timothy P. Maynard
                           Larry A. Johnson, SBN 1056619
                           Summer H. Murshid, SBN 1075404
                           Timothy P. Maynard, SBN 1080953
                           Hawks Quindel, S.C.
                           222 East Erie Street, Suite 210
                           PO Box 442
                           Milwaukee, WI 53201-0442
                           Telephone: 414-271-8650
                           Fax: 414-271-8442
                           Email:      ljohnson@hq-law.com
                                       smurshid@hq-law.com
                                       tmaynard@hq-law.com




Case 2:20-cv-00515-LA Filed 03/31/20 Page 12 of 12 Document 1
